Exhibit 10.1
ADVISORY SERVICES AGREEMENT
 
This Advisory Services Agreement (this "Agreement") is entered into effective
the 1st day of October, 2009 by and between Summit Trading Limited ("Advisor")
and Neah Power Systems, Inc. (the "Company").


WHEREAS, Advisor is engaged in the business of providing various professional
and consulting services for and on behalf of businesses whose equity securities
are publicly traded; and,


WHEREAS, in accordance with and subject to rules, regulations and policies of
the Securities and Exchange Commission and consistent with federal and state
law, Advisor provides advisory services on behalf of its clients on numerous
matters pertaining to strategic business planning and new business development
(“Services”), which may include Advisor to provide opinions on matters relating
to mergers, acquisition, marketing, and financing transactions; and,


WHEREAS, the Company, whose shares are publicly traded under the ticker symbol
“NPWZ”, has recognized the need for assistance from Advisor on its behalf; and,


WHEREAS, the Company desires to engage Advisor to assist in its business
efforts, and Advisor desires to provide the above specified Services as agreed
to by both parties and any other matters concerning the public image, marketing,
international market awareness, or business nature of the Company that the
Company and Advisor believe is necessary; and,


NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency are acknowledged, the parties agree as follows:


1.      Engagement.  The Company engages Advisor and Advisor accepts the
engagement from the Company to perform Services upon the terms and conditions of
this Agreement, as an independent Advisor to the Company.  Advisor agrees to
devote the necessary time required to perform the duties and tasks as may be
required from time to time by the Company.  Primarily, Advisor shall identify,
introduce, engage, and compensate Investor Relations and/or Public Relations
firms (“Firms”), approved in writing by the Company, to provide IR and PR
services on behalf of the Company.


2.      Term of Engagement.  The term will be for up to 12 months from the date
of this Agreement. This Agreement may be terminated by either party for any
reason, and in the event of termination, compensation to Advisor will be
prorated based on expenditures paid by Advisor to compensate Firms.


3.      Compensation. Advisor shall receive ONE MILLION SIX HUNDRED FIFTY
THOUSAND (1,650,000) shares of the Company’s common stock upon the execution of
this Agreement to provided the Services, of which 95% of the value will
represent compensation to be applied against services to be provided by Firms.
Advisor shall not be reimbursed by the Company for any expenses it incurs in
providing the Services.


4.      Independent Contractor.  Advisor is an independent contractor and not an
employee, partner, joint venture or other representative of the
Company.  Advisor is not under the direct or indirect control of the
Company.  Advisor may assign certain tasks to other affiliated or non-affiliated
third party providers to assist with performing Services.  Advisor agrees that
it shall have no participation in any employee benefit programs now in effect or
hereafter established by the Company or the Company, and Advisor shall not be
entitled to participate in health, accident, and life insurance programs,
vacation benefits, and pension, profit sharing or other employee benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
5.      Communications with the Public.  Advisor recognizes that any
information, prior to publishing or publicly disseminating, either verbally,
electronically, or by mail, and that which references the Company, and/or the
Company’s business (the “Information”) shall be approved by the Company. In all
respects, any Information published or represented by Advisor shall be
consistent with any such materials, press releases, corporate filings, and other
such data made public solely by the Company.
 
7.      Assignment.  This Agreement may be assigned by the Advisor at any time
other than to a competitor of the Company, with ten (10) business  days notice
to the Company.
 
8.    Miscellaneous.


(a)
Notices.  Any notice, request, demand or other communication required to be made
or which may be given to either party hereto shall be delivered by certified
U.S. mail, postage prepaid, to that party's attention at the address set forth
below or at such other address as shall be changed from time to time by giving
notice hereunder.



Advisor: Summit Trading Limited
120 Flagler Avenue
New Smyrna Beach, FL 32169
Telephone: 386-409-0200


Company: Neah Power Systems, Inc.
22122 SE 20th Avenue, Suite 142
Bothel, WA 98021
Telephone: 425-424-3324


(b)
Entire Agreement.  This document constitutes the complete and entire agreement
between the parties hereto with reference to the subject matters hereof. No
statement or agreement, oral or written, made prior to or at the signing hereof,
and no prior course of dealing or practice by either party shall vary or modify
the written terms hereof.



(c)
Headings.  The headings and captions contained in this Agreement are for ease
and convenience of reference only and shall not be deemed for any purpose to
affect the substantive meaning of the rights and duties of the parties hereto in
any way.



(d)
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and there respective successors and assigns.



(e)
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which has the same text and each of which shall be deemed an original for all
purposes, but together they constitute one single and the same agreement.



(f)
Amendments.  This Agreement may be amended only by a written document signed by
the parties and stating that the document is intended to amend this Agreement.



(g)
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California but without regard to its conflict of
law principles.

 
 
 
2

--------------------------------------------------------------------------------

 

 
(h)
Resolution of Disputes.  The parties agree to resolve all disputes arising under
or in connection with this Agreement by final and binding arbitration, which
either party may initiate 60 days after the parties have failed to reach a
mutually acceptable agreement after negotiating in good faith to do so. The
arbitration shall be conducted in accordance with the Commercial Rules of
Arbitration of the American Arbitration Association, held in Los Angeles,
California.



(i)
Severability.  If any provision of this Agreement or the application thereof to
any person or circumstances shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 
(l)
Waiver.  The failure of a party to enforce any provision of this Agreement shall
not constitute a waiver of such party's right to thereafter enforce such
provision or to enforce any other provision at any time.





IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the date of this Agreement.




Advisor – Summit Trading Limited
Company – Neah Power Systems, Inc.                                    
BY:
 
 
BY:
 
                         
ITS:
 
 
ITS:
 
 



 
 
3

--------------------------------------------------------------------------------

 